        Case 1:18-cv-01679-TCW Document 45 Filed 12/04/18 Page 1 of 2




       In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                               (Filed: December 4, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

               THIRD AMENDMENT TO CONSOLIDATION ORDER

       On November 26, 2018, the Court entered an order consolidating the related cases
of Navient Solutions, LLC v. United States, No. 18-1679C; Higher Education Loan
Authority of the State of Missouri v. United States, No. 18-1758C; and FMS Investment
Corp. v. United States, No. 18-1786C.

       On November 27, 2018, the Court entered an order consolidating the related case
Continental Service Group, Inc. v. United States, No. 18-1813C, with the Navient
Solutions, LLC case. And on November 29, 2018, the Court entered an order consolidating
the related case Pennsylvania Higher Education Assistance Agency v. United States, No.
18-1824C, with the Navient Solutions, LLC case.

       On December 3, 2018, GC Services Limited Partnership and Account Control
Technology, Inc. filed the related cases GC Services Limited Partnership v. United States,
No. 18-1852C, and Account Control Technology, Inc. v. United States, No. 18-1853C,
respectively. The newly filed cases have factual and legal commonalties to the Navient
Solutions, LLC case and concern the same bid protest.

       Accordingly, GC Services Limited Partnership v. United States, No. 18-1852C, and
Account Control Technology, Inc. v. United States, No. 18-1853C, are hereby consolidated
under the lead case, Navient Solutions, LLC v. United States, No. 18-1679C.
 Case 1:18-cv-01679-TCW Document 45 Filed 12/04/18 Page 2 of 2




IT IS SO ORDERED.

                                        s/ Thomas C. Wheeler
                                        THOMAS C. WHEELER
                                        Judge




                               2
